Eberhardt, Presiding Judge.
This is an appeal by the Commissioner of Public Safety from a judgment of the superior court ordering the commissioner to return to appellee his driver’s license and allowing appellee to use the license on certain conditions and for certain purposes. The judgment was entered *600after a de novo hearing pursuant to Code Ann. § 92A-602 on appeal from a decision of the commissioner denying appellee’s request for reinstatement of his license as provided for by Code Ann. § 92A-608. The judgment of the superior court appealed from to this court recites that it was entered "after hearing evidence from the appellant and the appellee.” However, by "Amendment to Notice of Appeal,” the commissioner struck the following from the original notice of appeal: "Transcript of evidence and proceedings will be filed for inclusion in the record on appeal.” As a result the record before us consists only of appellee’s pleading taking the appeal to the superior court and the judgment entered thereon. In these circumstances we are unable to make any disposition of enumerations of error and arguments which require a consideration of the evidence adduced at the superior court hearing. See Smith v. Smith, 223 Ga. 795 (2) (158 SE2d 679); Greene v. McIntyre, 119 Ga. App. 296, 297 (167 SE2d 203); Wright v. State, 128 Ga. App. 318 (196 SE2d 484) and cits.
Argued June 28, 1973
Decided September 10, 1973.
Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, Dorthy T. Beasley, Thomas W. Greene, Assistant Attorneys General, for appellant.
Telford, Stewart & Stephens, J. Douglas Stewart, for appellee.

Judgment affirmed.


Pannell and Stolz, JJ, concur.